Case 6:20-cv-00666-ADA Document 21-1 Filed 11/23/20 Page 1 of 9




EXHIBIT 1
    Case 6:20-cv-00666-ADA Document 21-1 Filed 11/23/20 Page 2 of 9




              THE UNITED STATES DISTRICT COURT FOR THE
            NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

                                            )
Oil-Dri Corporation of American             )
                                            )
       Plaintiff,                           )
                                            )       Case No. 1:15-cv-01067
       v.                                   )
                                            )       Judge Amy J. St. Eve
Nestlé Purina Petcare Company               )
                                            )
                                            )       JURY TRIAL DEMANDED
       Defendant.                           )

                              AMENDED COMPLAINT

       Plaintiff Oil-Dri Corporation of America (“Oil-Dri”) complains of defendant,

Nestlé Purina Petcare Company (“Nestlé”), as follows:

       1.     This is a claim for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code. This Court has jurisdiction over the

subject matter of this action under 28 U.S.C. §§ 1331 and 1338(a).

                                      The Parties

       2.     Oil-Dri is a Delaware corporation having a principal place of business at

410 North Michigan Avenue, Chicago, Illinois.

       3.     Nestlé is a Missouri company doing business throughout the United States,

and having its executive offices at One Checkerboard Square, St. Louis, Missouri 63164.

       4.     Nestlé is directly wholly-owned by Nestlé Holdings, Inc. of Glendale,

California, and is an indirectly, wholly-owned subsidiary of ultimate corporate owner

Nestlé S.A. of Switzerland.




                                          -1-
     Case 6:20-cv-00666-ADA Document 21-1 Filed 11/23/20 Page 3 of 9




                                           Venue

       5.      Venue is, therefore, proper in this judicial district under 28 U.S.C. §§

1391(b) and 1400(b).

                                   Patent Infringement

       6.      Oil-Dri owns and has standing to sue for past, current and future

infringement of unexpired United States Patent No. 5,975,019 entitled “Clumping Animal

Litter,” issued November 2, 1999 to G. Robert Goss and D. Cristina Frugoli (“the Patent,”

Exhibit 1).

       7.      Nestlé transacts business in this judicial district and elsewhere in the United

States in part by manufacturing, offering for sale and/or selling, both in the past and

currently, certain Tidy Cats® clumping cat litters, at least including those known as: Instant

Action; Dual Power; ® 24/7 Performance; 4-in-1 Strength; Glade® Tough Odor Solutions;

Small Spaces; Occasional Cleaning; Scoop for Multiple Cats; Power Blend; Breathe Easy;

Instant Action; LightWeight 4-in-1 Strength; LightWeight 24/7 Performance; Lightweight

Glade Tough Odor; and Lightweight Instant Action (“the Accused Products”).

       8.       Through the manufacture, use, offer for sale and sale of the Accused

Products, Nestlé has infringed and continues to infringe, various claims of the ‘019 Patent,

including but not limited to claims 1-4, 6-7, 9-11, 13,16, 21-26, 30-32, and 35, pursuant to

35 U.S.C. § 271 et. seq

       9.      Claim 1 of the ‘019 Patent is directed to “[a] clumping animal litter” (Ex. 1,

col. 9:37). As set forth below, the Accused Products infringe Claim 1 for at least the

following reasons:




                                            -2-
       Case 6:20-cv-00666-ADA Document 21-1 Filed 11/23/20 Page 4 of 9




                a.     Nestlé describes its Accused Products as "clumping" and

"scoopable" cat litters on its attached representative product literature and website (Ex. 2).

                b.     U.S. Patent No. 6,887,570 (Ex. 3, “the ‘570 Patent”) is owned by a

company wholly owned by Nestlé SA, and generally discloses a clumping animal litter

with swelling sodium bentonite (NaB) particles coated on the outside of non-swelling

calcium bentonite (CaB) particles.

                c.     The Accused Products practice the ‘570 Patent, as their packaging

is marked with the ‘570 Patent.

                d.     Claim 1 recites in part: a “particulate non-swelling clay material

having a predetermined mean particle size no greater than about 4 millimeters” (Ex. 1, col.

9:39-41).

                e.     The Accused Products have been described by Nestlé as consisting

of a "natural clay" with "calcium montmorillonite" (Ex. 4), which is a well known non-

swelling clay material.

                f.     The mean particle size for the calcium montmorillonite in the

Accused Products is less than about 4 millimeters.

                g.     The ‘570 patent discloses a non-swelling clay particle, which may

include calcium-montmorillonite, ranging in size from 0.297 mm to 2 mm (Ex. 3, 2:6-9)1.

                h.     Claim 1 recites in part:      “a particulate swelling clay having a

predetermined mean particle size no greater than about 2 millimeters” (Ex. 1, col. 9:42-

43).




1
         -10 to 50 mesh converts to .297-2 mm (Ex. 5, Particle Size Conversion Table).


                                            -3-
     Case 6:20-cv-00666-ADA Document 21-1 Filed 11/23/20 Page 5 of 9




                 i.     The Accused Products have been described by Nestlé as consisting

of a "natural clay" with "sodium bentonite" (Ex. 4).

                 j.     Sodium bentonite is a well-known swelling clay.

                 k.     The sodium bentonite in the Accused Products has a mean particle

size of less than about 2 millimeters.

                 l.     The ’570 patent discloses the use of a sodium bentonite powder

having a particle size of 0.074 mm (Ex. 3, 2:292).

                 m.     Claim 1 recites in part: “wherein the mean particle size of the non-

swelling clay material is greater than the mean particle size of the swelling clay” (Exhibit

1, col. 9:44-46).

                 n.     The mean particle size of non-swelling clay in the Accused Products

‘570 patent is substantially greater than the mean particle size of the swelling clay powder

in the Accused Products.

       10.       Damages to Oil-Dri accruing from Nestlé’s infringement of the Patent have

occurred based on sales of infringing products in this judicial district and elsewhere in the

United States.

       11.       Nestlé’s infringement has injured Oil-Dri and Oil-Dri is entitled to recover

damages adequate to compensate it for infringement of the Patent in-suit.

       12.       Nestlé’s infringement will continue to injure Oil-Dri until this Court enters

an injunction prohibiting further infringement, and specifically enjoins Nestle’s further

manufacture, use, sale, and offer for sale of the Accused Products.




2
       200 mesh converts to .074 mm (Ex. 5).


                                             -4-
     Case 6:20-cv-00666-ADA Document 21-1 Filed 11/23/20 Page 6 of 9




                                   Willful Infringement

       13.     Nestlé was aware of the Patent at least as early as about March 20, 2006,

when reexamination requestor Clorox cited and discussed the Patent in its reexamination

request of U.S. Patent No. 6,887,570, which is owned by a company wholly owned by

Nestlé SA.

       14.     Nestlé was also aware of the relative particle sizes of its swelling and non-

swelling clay constituents in its Accused Products.

       15.     Nestle was aware of the relative weight percentages of those constituents,

as compared with those identified and claimed in the Patent. Accordingly, Nestlé knew or

should have known that it was infringing the Patent.

       16.     Nestlé received correspondence from Oil-Dri on March 19, 2014, and again

on October 14, 2014, notifying Nestlé of the Patent. The latter correspondence specifically

asserted that Nestle was infringing the Patent.

       17.     For these reasons, as well as additional reasons that may be developed in

discovery, Nestlé’s infringement has been willful and treble damages and attorney fees

should be awarded pursuant to 35 U.S.C. §§284, 285.

                                 PRAYER FOR RELIEF

       WHEREFORE, Oil-Dri asks this Court to enter judgment against Nestlé, as well as

its subsidiaries, agents, servants, employees, attorneys and all persons in active concert or

participation with it, and granting Oil-Dri the following relief:

       A.      An award to Oil-Dri of such damages pursuant to 35 U.S.C. § 284 that are

adequate to compensate it for Nestlé’s infringement, the damages to be no less than a

reasonable royalty;




                                            -5-
     Case 6:20-cv-00666-ADA Document 21-1 Filed 11/23/20 Page 7 of 9




        B.        An award of prejudgment interest from the date infringement began of the

Patent in-suit;

        C.        A permanent injunction pursuant to 35 U.S.C. § 283 prohibiting further

infringement of the Patent;

        D.        An award of treble damages pursuant to 35 U.S.C. § 284 to the extent that

Nestlé’s infringement is ultimately found to be willful.

        E.        An award to Oil-Dri of its reasonable attorney fees pursuant to 35 U.S.C. §

285 upon a determination that this is an exceptional case justifying such fees.

        F.        Such other and further relief as this Court and/or a jury may deem proper

and just.

                                      JURY DEMAND

        Oil-Dri demands a trial by jury on all issues triable to a jury.

February 15, 2017                                      Respectfully submitted,

                                                       /s/ Michael P. Mazza_____
                                                       Michael P. Mazza
                                                       Illinois Bar No. 6201609
                                                       Dana Alvarado
                                                       Illinois Bar No. 6291515
                                                       Paul R. Hale
                                                       Illinois Bar No. 6320732
                                                       MICHAEL P. MAZZA, LLC
                                                       686 Crescent Blvd.
                                                       Glen Ellyn, IL 60137
                                                       Phone: 630-858-5071
                                                       Fax: 630-282-7123
                                                       Email: mazza@mazzallc.com
                                                                dana@mazzallc.com

                                                       Shawn M. Collins
                                                       Robert L. Dawidiuk
                                                       Jeffrey M. Cisowski
                                                       THE COLLINS LAW FIRM
                                                       1770 N. Park Street, Suite 200



                                             -6-
Case 6:20-cv-00666-ADA Document 21-1 Filed 11/23/20 Page 8 of 9




                                     Naperville, IL 60563
                                     Tel: 630-527-1595
                                     E-mail: shawn@collinslaw.com
                                            rdawudiuk@collinslaw.com

                                     Attorneys for Plaintiff
                                     Oil-Dri Corporation of America




                             -7-
    Case 6:20-cv-00666-ADA Document 21-1 Filed 11/23/20 Page 9 of 9




                           CERTIFICATE OF SERVICE


       I certify that all counsel of record who have consented to electronic service are

being served with a copy of the foregoing notice of motion via the Court’s CM/ECF system

pursuant to L.R. 5.9 on February 15, 2017.

                                  /Michael P. Mazza/




                                             -8-
